Citation Nr: 1701271	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-30 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from February 1968 to February 1971. 

This matter comes before the Board of Veterans'Appeals (Board) from a December 2010 rating decision of the above mentioned Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is connected to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

To determine whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's service audiology tests done at entrance and separation examinations of February 1968 and February 1971 do not show evidence of hearing loss.

At his February 1968 induction examination, the Veteran's audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
10
5
5
10
5


At his February 1971 separation examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
10
LEFT
10
10
10
/
10


VA conducted an audio examination in December 2010 and diagnosed the Veteran with mild bilateral sensorineural hearing loss.  However, the Veteran performed well on the speech recognition portion of the exam, scoring 100 - 94% in both ears. The pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
50
LEFT
25
25
25
50
60


In April 2015, the Veteran was again examined.  It was noted that there was a 15-30 decibel change in hearing in the left ear compared to the December 2010 examination.  The April examination of his left ear revealed mild sloping to severe mixed hearing loss.  The Veteran was then fitted with hearing aids. 

Service connection was denied in December 2010 and again in May 2016 after new treatment evidence was reviewed.  The Veteran was afforded a VA hearing in August 2016 where he testified about his noise exposure while in service.  He claimed that his bunk was in close proximity to a large gun that repeatedly fired, and explained how the first time he heard it, the noise concussion knocked him off his bunk.  He further testified about the loud noises that soldiers were constantly exposed to while in Vietnam.  The Veteran also expressed that he currently has no hearing in his left ear after an infection that afflicted him, on or about, five years prior.

The Veteran served in Vietnam as a Light Vehicle Driver, and participated in active combat while stationed at Fire Base Oasis.  The December 2010 rating decision conceded that it was reasonable to assume the Veteran was exposed to hazardous military noises, although electronic hearing testing conducted during service did not show any significant shift beyond normal variability.

Additional statements associated with the Veteran's claim folder indicate that a mortar exploded directly in front of him, knocking him back to a wall in a June 1969 combat incident.

The Veteran's service treatment records show that the Veteran was treated at least twice for ear-related conditions during service, with at least one documented instance involving claimed hearing loss.  In October 1969, the record reflects that the Veteran was treated for right ear pain after he claimed he was hit by or with something that was not specifically noted.  In July 1970, the record reflects that the Veteran was treated for intermittent pain, and the inability to hear out of his left ear.  The examiner noted that his ear canals appeared clear; there was good light reflex from the ear drum, and no evidence of an infection.  The Board notes that the ear that was complained about in 1970 is the same left ear that the Veteran currently claims he is completely deaf in.

Although the VA examiner in December 2010 found no relationship between service and hearing loss, the Board finds that the evidence weighs at least in equipoise as to whether the Veteran's bilateral hearing loss is caused by service.   As to causation, the Board finds the Veteran's testimony during the August 2016 hearing explaining his exposure to various sources of physical and audio trauma, along with the documented ear and hearing issues in his medical file, more probative than the December 2010 opinion provided by the VA examiner.  VA did not sufficiently factor into their decision the numerous favorable pieces of evidence found in the Veteran's file.  The October 1969 and July 1970 events where the Veteran sought treatment for conditions involving his ears should have been thoroughly scrutinized to rule out whether there is a nexus, especially since the Veteran claims he is deaf in the same ear he complained he couldn't hear with in 1970.  Additionally, VA did not address the multiple instances of trauma that the Veteran incurred or was likely to have incurred, including the instance where a mortar exploded in front of him.  Regardless of the likeliness a delay in the onset of noise-induced hearing loss may be, this evidence should have been considered.  For these reasons, the Veteran should be afforded the benefit of any doubt, and service connection is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
		JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


